Motion GRANTED and Order filed March 21, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00047-CV
                                   ____________

 IN RE MARQUETTE TRANSPORTATION COMPANY GULF-INLAND,
       LLC AND MARQUETTE TRANSPORTATION COMPANY LLC,
                           Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               157th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2020-80504

                                      ORDER

      On January 26, 2022, relators Marquette Transportation Company Gulf-
Inland, LLC and Marquette Transportation Company LLC, filed a petition for writ
of mandamus in this court. Relators ask this court to order the Honorable Tanya
Garrison, Judge of the 157th District Court, in Harris County, Texas, to set aside her
order dated November 17, 2021, in trial court cause number 2020-80504, styled
Gerald Simon v. Marquette Transportation Company, LLC, et al.

      Relators also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On February 25, 2022, relators asked this court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

      We ORDER all proceedings in trial court cause number 2020-80504, Gerald
Simon v. Marquette Transportation Company, LLC, et al., STAYED until a final
decision by this court on relators’ petition for writ of mandamus, or until further
order of this court.

                                   PER CURIAM


Panel Consists of Justices Wise, Spain, and Hassan.




                                           2